DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending in application 16/546,971.

Claim – Objections
The following claims raise an objection based on the following informalities: Claim 10 depends on itself. The Examiner believes this to be a grammatical error and that the Applicant intended Claim 10 to depend on independent Claim 9, and is examined as such below. Appropriate correction is required. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “a plurality of skill identification codes provided by the self-assessment program; ” which contains insufficient antecedent basis.  Correction for proper antecedent basis is requested.
Dependent claims 14-20 are rejected for the same rationale and reasoning as set forth by independent claim 13. 

Furthermore, Claim 18 recites the following: “wherein the second user has an experience level that is required to have equal to or higher than the experience level of the first user prior to the verifying step.”
However, the Examiner is unclear as to how the system retrieves or determines the experience level of a second user. Does the second user also have a profile within the system?

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-12 are directed toward a process (method). Claims 13-20 are directed toward an apparatus (system).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claims 1, 9 and 13 are directed specifically to the abstract idea of tracking, storing, and searching professional experience.  
Regarding independent claims 1, 9 and 13, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for tracking and storing professional experience, comprising the steps of: 
providing a self-assessment and a skill identification code; 
obtaining verification of the self-assessment; 
creating a profile; 
generating a graphic display of the profile; 
transmitting the profile to a database; and 
accessing the profile from the database.  

Claim 9. A method for finding a candidate, comprising the steps of: 
providing at least one candidate profile and at least one profile indicative of a desired skill set; and 
generating comparability of the at least one candidate profile and the at least one profile Docket No. PP-P0001-02-USindicative of the desired skill set.  

Claim 13. A system for tracking and storing professional experience, said system comprising: 
an electronic device; 
a database electronically connected to and in communication with the electronic device; 
a plurality of skill identification codes provided by the self-assessment program; 
a self-assessment program accessible by the electronic device that receives self-assessment levels from a user for a plurality of the skill identification codes; 
the database storing the self-assessment levels; 
a plurality of verified skills based on verification of the self-assessment levels; and 
at least one array of verified skills electronically stored within the database.  

As the underlined claim limitations above demonstrate, independent claims 1, 9 and 13 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-8, 11-12, and 14-20 provide further details to the abstract idea of claims1, 9 and 13 regarding the received data, therefore, these claims include mathematical concepts, mental 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-20 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, an “electronic device”, a “database” electronically connected to and in communication with the electronic device”, and a “self-assessment program” accessible by the electronic device. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-8, 11-12, and 14-20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-20 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “system”, an “electronic device”, a “database” electronically connected to and in communication with the electronic device”, and a “self-assessment program” accessible by the electronic device. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the 
Dependent claims 2-8, 11-12, and 14-20 merely recite further additional embellishments of the abstract idea of independent claims 1, 9 and 13 respectively, but these features only serve to further limit the abstract idea of independent claims 1, 9 and 13, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-20 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradley (US 2015/0356512 A1).
As per independent Claim 1, Bradley discloses a method for tracking and storing professional experience (See at least Abstract and Para 0006), comprising the steps of: 
providing a self-assessment and a skill identification code (See at least Fig.1, Para 0007 and Para 0032-0034); 
obtaining verification of the self-assessment (See at least Para 0010 and Para 0033-0034, Skill verification and validation); 
creating a profile (See at least Para 0033-0034); 
generating a graphic display of the profile (See at least Fig.5 and Para 0050); 
transmitting the profile to a database (See at least Fig.1, Para 0007 and Para 0033-0034); and 
accessing the profile from the database (See at least Fig.1, Para 0007 and Para 0046).  
As per Claim 2, Bradley discloses wherein the step of providing the self-assessment further comprises: quantifying a skill proficiency; and recording the skill proficiency in the database (See at least Para 0033-0034).  
As per Claim 3, Bradley discloses wherein the step of quantifying a skill proficiency further comprises: providing a skill proficiency scale; and evaluating an experience level on the skill proficiency scale (See at least Para 0009, Strength of Skill Sliders).  
As per Claim 4, Bradley discloses providing an interface for self-assessment; and transmitting the self-assessment to a second database (See at least Para 0007 and Para 0033-0034).  
As per Claim 5, Bradley discloses wherein the step of obtaining verification of the self-assessment further comprises attaining verification by a third party (See at least Para 0010 and Para 0033-0034).  
As per Claim 6, Bradley discloses wherein the step of creating a profile further comprises generating an array of verified skills (See at least Para 0032-0034, Equivalent skill data storage and organization disclosed by  prior art of Bradley).  
As per Claim 7, Bradley discloses a method for find a candidate, comprising the step of: providing the array of verified skills and an array of desired skills; and generating comparability of the array of verified skills and the array of desired skills (See at least Figs.2-4, Para 0032-0034, and Para 0047-0049).  
As per Claim 8, Bradley discloses wherein the step of generating a graphical display of the profile further comprises providing a two-dimensional display of the self-assessment (See at least Figs.2-5 and Para 0047-0049).  
As per independent Claim 9, Bradley discloses a method for finding a candidate, comprising the steps of: 
providing at least one candidate profile and at least one profile indicative of a desired skill set (See at least Figs.2-4, Para 0033-0034, and Para 0047-0049); and 
generating comparability of the at least one candidate profile and the at least one profile Docket No. PP-P0001-02-USindicative of the desired skill set (See at least Figs.2-4, Para 0033-0034, and Para 0047-0049).  
As per Claim 10, Bradley discloses wherein the step of generating comparability includes comparing two corresponding arrays in the at least one candidate profile and in the at least one profile indicative of the desired skill set and generating the comparability by the comparing result (See at least Figs.2-4, Para 0032-0034, and Para 0047-0049). 
As per Claim 11, Bradley discloses wherein the step of generating comparability includes providing a display of the at least one candidate profile overlapping with the at least one profile indicative of the desired skill set (See at least Figs.2-4, Para 0033-0034, and Para 0047-0049).
As per Claim 12, Bradley discloses wherein the step of generating comparability includes providing a percentage number of the at least one candidate profile overlapping with the at least one profile indicative of the desired skill set (See at least Figs.2-4, Para 0033-0034, and Para 0047-0049, Skill Match).  
As per independent Claim 13, Bradley discloses a system for tracking and storing professional experience  (See at least Abstract and Para 0006), said system comprising: 
an electronic device; 
a database electronically connected to and in communication with the electronic device; 
a plurality of skill identification codes provided by the self-assessment program (See at least Fig.1, Para 0007-0009 and Para 0032-0034); 
a self-assessment program accessible by the electronic device that receives self-assessment levels from a user for a plurality of the skill identification codes  (See at least Para 0007-0009 and Para 0032-0034); 
the database storing the self-assessment levels  (See at least Para 0032-0034); 
a plurality of verified skills based on verification of the self-assessment levels (See at least Para 0010 and Para 0033-0034, Skill verification and validation); and 
at least one array of verified skills electronically stored within the database (See at least Para 0032-0034).  
As per Claim 14, Bradley discloses a second database for storing the self-assessment levels (See at least Para 0033-0034).  
As per Claim 15, Bradley discloses wherein the electronic device is configured to display a two-dimensional array for graphically depicting the at least one array of verified skills (See at least Fig.5, Para 0032-0034 and Para 0050).  
As per Claim 16, Bradley discloses wherein the self-assessment program further including: a self-evaluating program for allowing a first user to evaluate at least one experience level of a first user; and a displaying program for producing a graphic display of the experience level of the first user (See at least Para 0010 and Para 0033-0034).  
As per Claim 17, Bradley discloses wherein self-assessment program further comprising: a verifying program for allowing a second user to verify the experience level of the first user during the verifying step (See at least Para 0010 and Para 0033-0034).  
As per Claim 18, Bradley discloses wherein the second user has an experience level that is required to have equal to or higher than the experience level of the first user prior to the verifying step (See at least Para 0010 and Para 0033-0034, Manager Validation of Skills). 
As per Claim 19, Bradley discloses wherein the experience level of the first user defines a first expertise profile (See at least Figs.2-4, Para 0033-0034 and Para 0047-0049).
As per Claim 20 (dep on 19), Bradley discloses an expertise comparison program for allowing a user to input a second expertise profile, and a comparison of the first expertise profile and the second expertise profile (See at least Figs.2-4, Para 0033-0034 and Para 0047-0049).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 3, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629